Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about May 18, 2001, which, in this action for breach of employment contract, defamation and declaratory relief, insofar as appealed from, denied defendant Zurich Scudder Investments, Inc.’s (hereinafter Scudder) motion to dismiss the second and third causes of action, unanimously reversed, on the law, with costs, the motion granted, and the causes of action for breach of employment contract and declaratory relief dismissed.
The IAS court erred in denying Scudder’s motion to dismiss the breach of contract claim. Plaintiff makes no claim that she was promised employment for a fixed duration and, thus, her employment is presumed to be a hiring at will, terminable at any time by either party (see, Ferring v Merrill Lynch & Co., 244 AD2d 204, quoting Matter of De Petris v Union Settlement Assn., 86 NY2d 406; Sabetay v Sterling Drug, 69 NY2d 329, 336). Nor has she successfully refuted the presumption of at-will employment by her claim that Scudder’s obligation to pay her the promised compensation became fixed when she rejected the prospective employer’s offer and accepted Scudder’s. Turning down other offers of employment is insufficient to rebut the presumption, absent a showing that plaintiff was induced to do so in reliance on a written policy statement providing assurance of continued employment (see, Arrington v Liz Claiborne, Inc., 260 AD2d 267). Concur — Williams, J.P., Andrias, Saxe, Wallach and Lerner, JJ.